Roe, C. J. This cause coming on to be heard on the motion of Respondent, due notice having been given, and the Court being fully advised; This claim is for a refund of that portion of tax paid on the purchase of cigarettes at retail at some point or points in time during the period January 1, 1967, to December 1, 1971, which was held to have been improperly collected. Pursuant to an order of the Circuit Court of Cook County in the case of Dorothy Hradek v. Marshall Korshak, 66-CH-7491, funds were deposited in a financial institution which acted as a clearing house for refunding the money. Claimant was issued a check for his refund but it was never cashed. The funds held in trust by the financial institution were returned to the State treasury. Therefore Claimant was unable to seek reimbursement from the financial institution and filed in this Court. Upon careful examination of the evidence it appears that this is a just claim and that money is owing to Claimant. It is hereby ordered that Claimant be awarded the sum of $13.40 in full satisfaction of any and all claims arising out of this cause of action.